UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X
DOUGLAS BRIANT,                        :
                                       :
                                                      CASE NO.: 19-cv-09479-PGG
               Plaintiff,              :
                                       :
      v.                               :
                                       :
PIVOTAL SOFTWARE, INC., PAUL           :
MARITZ, ROBERT MEE, MICHAEL S.         :
DELL, EGON DURBAN, WILLIAM D.          :
GREEN, MARCY S. KLEVORN,               :
MADELYN LANKTON, and ZANE              :
ROWE,                                  :
                                       :
               Defendants.             :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: January 7, 2020                             Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
